Citation Nr: 9900652	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  91-51 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from May 1970 to 
December 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veteran 
is on hemodialysis 3 times a week for 4 hours each time and 
that he requires the assistance of a registered nurse.  He 
asserts that he also has high blood pressure, migraine 
headaches and nausea and, thus requires the assistance of his 
wife to see that he eats the proper foods at proper intervals 
and takes his prescribed medication at the proper times.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for special monthly pension 
based on the need for regular aid and attendance or being 
housebound


FINDINGS OF FACT

1.  The veteran's principal disability is chronic renal 
disease requiring regular dialysis which is rated as 100 
percent disabling.  He also has hypertension, mild anemia 
with some evidence of easy fatigability and headaches, a 
reported history of a cerebral vascular accident with no 
evidence of residual disability, sickle cell trait, history 
of pneumonia and history of nocturnal myoclonus.

2.  The veteran's combined disability rating is 100 percent 
and he has been rated permanently and totally disabled since 
June 1990.

3.  He is neither blind nor in a nursing home and it is not 
shown that his disabilities render him unable to adequately 
tend to the needs of daily living without the regular 
assistance of another person or render him unable to protect 
himself from the hazards or dangers inherent in his daily 
environment.

4.  The veteran has a single disability rated as 100 percent, 
but does not have additional disability ratable at 60 percent 
disabling nor is he shown to be confined to his home because 
of his disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person or 
on account of being housebound are not met.  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 
3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a letter dated in June 1990 R. Kent Bryan, M.D., reported 
that the veteran had nephrotic syndrome associated with 
membranoproliferative glomerulonephritis.  He indicated that 
the veteran had malaise and very, very poor exertional 
tolerance and peripheral edema which made mobility and any 
prolonged walking extremely difficult.  He stated that the 
veteran had normal fine movements of both upper and both 
lower extremities and had no significant limitation of motion 
of the spine, trunk or neck.

On VA examination in December 1990 physical examination was 
reported to be normal, except blood pressure which was 
160/88.  After evaluation of laboratory studies the diagnosis 
was nephrotic syndrome with secondary hypertension.  

Records of private out-patient treatment and private hospital 
records dated from April 1989 to February 1991 reveal that 
the veteran was treated for renal insufficiency and 
hypertension.  He was placed on renal dialysis.

In a letter dated in May 1991 Dr. Bryan reported that the 
veteran was in chronic renal failure and required 
hemodialysis.  He stated that the veteran had significant 
malaise and very poor exertional tolerance.

In a rating action dated in June 1991 it was found that the 
veteran was entitlement to a permanent and total disability 
rating for pension purposes and was not entitled to special 
monthly pension.  

VA out-patient clinic records dated from July 1993 to March 
1994 reveal that the veteran was treated for cocaine 
addition, kidney failure requiring dialysis 3 times a week, 
hypertension and nocturnal myoclonus and was on anticoagulant 
therapy.  In July 1993 it was reported that he was receiving 
hemodialysis daily.  In August 1993 the dialysis was 
reportedly done 3 times per week.  

On VA examination in March 1997 it was reported that the 
veteran had a history of chronic renal insufficiency 
secondary to nephrotic syndrome, hypertension, asymptomatic 
sinus bradycardia, premature atrial contractions, 
hypercholesterolemia, mild anemia secondary to chronic renal 
insufficiency, proteinuria secondary to nephrotic syndrome, 
pneumonia, hemoptyses and cerebrovascular accident.  
Examination revealed that his blood pressure was 140/76.  
Diagnoses were chronic renal failure, mesangial proliferative 
glomerulonephritis, dialysis, hypertension, 
hypercholesterolemia, mild anemia secondary to chronic renal 
insufficiency and proteinuria secondary to nephrotic 
syndrome.  On special examination for hematologic disorders 
the veteran complained of being somewhat fatigued after renal 
dialysis.  He indicated that, otherwise, he functioned 
reasonably well.  Laboratory studies were done.  The examiner 
reported that the veteran had mild anemia, that he did not 
have sickle cell anemia, only sickle cell trait, and that 
even though he had dialysis he was in reasonably good health 
and could accomplish most of his daily activities.  Diagnoses 
were mild anemia secondary to chronic renal insufficiency, 
severe chronic renal insufficiency secondary to nephrotic 
syndrome, hypertension, hypercholesterolemia, proteinuria, 
dialysis and mesangial proliferative glomerulonephritis.  
After reviewing the examination results and the veterans 
claims file, the general medical examiner reported that the 
veteran did not require an attendant in reporting for the 
examination.  He stated that the veteran was not blind, had 
good build and nutrition, normal posture and gait, no 
limitation of the upper or lower extremities or of the spine 
and that he could care for himself.  He could walk without 
assistance and could leave his home daily.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991 & Supp. 1996).  The law and 
regulations provide that, for pension purposes, a person 
shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity or, (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.351 (1998). 

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others. In making such determinations, consideration is given 
to such conditions as:  Inability of claimant to dress or 
undress himself/herself or to keep himself/herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliance which by reason of 
the particular disability cannot be done without aid; 
inability of the claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence established that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1998).

The Board has considered the private medical reports, the 
results of the examination for aid and attendance and 
housebound benefits and the veteran's statements in this 
case.  The veteran's disabilities are significant.  This is 
evidenced by the fact that he has been found entitled to a 
permanent and total disability rating for pension purposes.  
However, to establish entitlement to aid and attendance 
benefits, it must be demonstrated that the veteran meets the 
statutory and regulatory criteria which are set out above.  
The evidence does not demonstrate that the veteran is a 
patient in a nursing home on account of mental or physical 
incapacity or blind.  Additionally, in the present case, the 
veteran is not shown to be so limited in performing the 
activities of daily living as to require the aid and 
attendance of another person.  On the most recent VA 
examination it was reported that he had no significant 
impairment of the spine or of any extremity.  His gait was 
normal and he had the mental ability for self care.  The 
veteran has argued that the fact that he needs hemodialysis 3 
times a week for 4 hours at a time is sufficient to establish 
the need for regular aid and attendance, but, since the 
veteran does not meet any of the criteria set forth in 
38 C.F.R. § 3.352(a), he does not meet the criteria for the 
need for regular aid and attendance.  Linsday v. Brown, 9 
Vet.App. 225 (1996).

Insofar as housebound benefits are concerned, the controlling 
law and regulations require that the claimant have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The veteran must also have an additional 
disability ratable at 60 percent disabling or be permanently 
housebound by reason of disability.  In the present case, the 
veteran does have a single disability rated at 100 percent, 
but he is clearly not shown to be housebound, in fact.  38 
U.S.C.A. §§ 1502(c), 1521(e).  The only remaining question is 
whether he has additional disability or disabilities ratable 
at 60 percent or more.  

The veteran has hypertension which the record shows is 
generally under control with medication.  The appropriate 
rating for that disability is 10 percent.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.104 Code 7101 (1998).  
He has mild anemia with some evidence of easy fatigability 
and headaches, but without more severe symptoms or evidence 
of lightheadedness or shortness of breath.  The appropriate 
rating for that disability is 10 percent.  38 C.F.R. § 4.117 
Code 7700 (1998).  He also has a reported history of a 
cerebral vascular accident with no evidence of residual 
disability.  The appropriate rating for that disability is 10 
percent.  38 C.F.R. § 4.124a Codes 8007, 8008, 8009 (1998).  
The only remaining illnesses reported are sickle cell trait, 
history of pneumonia and history of nocturnal myoclonus, none 
of which are shown to be productive of any current 
disability.  Therefore, the Board concludes that the veteran 
does not have additional disability or disabilities ratable 
at 60 percent or more and, therefore, he does not meet the 
criteria for finding that he is entitled to housebound 
benefits.


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or on account of being 
housebound is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
